Interim Decision #1449

MATTER

or Ar..vitu-

Application for Permission to Change Schools
A-1427606B

Decided by District Director January 6, .1965
Application for permission to change schools is denied, in the exercise of
aisereizon, to a moninaudgrant student who, notwithstanding a prior detet ,
mination by the American Embassy of his proficiency in the English language, made no effort to attend the school to which destined at the time
of visa issuance and admission to the United States but instead enrolled.
and had actually started, masses, • in a public day school for immigrants
when he made application for transfer thereto, and whose financial support
is allegedly to be furnished by one who is in this country as a nonimmigrant and whose authorized stay expires shortly, since it has not . been
established applicant is a bona fide student nor that he has or will have
financial support to permit him to sustain himself while pursuing a full
course of study in the United States.

Discussion The applicant is an unmarried 82-year-old native of
Jerusalem. He has no relatives in the United States. His father
is deceased. His mother, two brothers and a sister reside in Israel.
Mr. Alvan was admitted to this country at New York, New York,
on November 23, 1964, as a nonimmigrant student (F-1) to November 22; 1965, destined to the Massachusetts Radio School, Boston,
Massachusetts. It was on the basis of the Certificate of Eligibility
(Form I-20)' from that school that the American Consul at Tel Aviv
issued a student visa to him.
On December 15, 1964, Mr. Alvan presented Form' I-20, Certificate of Eligibility, issued by the Day School for Immigrants ) a City
of Boston public school, and applied for permission to transfer
there. On that' date, he informed the interviewing Immigrant Inspector that friends in this country told him that his knowledge of
English was not sufficient to qualify at the MaSsachusetts Radio
School and that he should study the :English language first. He
did not seek the views of the Massachusetts Radio School in this
regard and did. not appear- at that school at all but instead enrolled
125

Interim Decision #144b
in the Day School for Immigrants. He began his studies there on
December 14, the day preceding his appearance at this office. The
applicant's Form 1-20 from the Massachusetts Radio Scliool shows
that proficiency in the English language is required and the school

had determined that the student has the required proficiency on the
basis of an examination in English at the American Embassy. The
interview, at this office, was conducted in English. A representative
of the Hebrew Immigrant Aid Society was present.
The Form 1-20 which Mr. Alvan presented on arrival in this
country showed that he would be supported financially while in the
-

United States by a friend, Baruch Razor (AID 802 858). At his
interview on December 15, the applicant stated that he had met Mr.
Mazor in Israel and came to the United States at his suggestion.
Mr. Mazer is a participant in Exchange Program P—III4369 of the
American Association for.Jewish Education and will have completed
his maximum allowable time in this country on August 15, 1965.
Mr. Alvan wishes to pursue courses in radio and television because
Israel does not yet have television and it is a field with a good future

there. He anticipates his education here will take two years and
stated that he will then return to Israel.
The record establishes that this 32-year-old man entered the
United States on November 28, 1964, destined to the Massachusetts
Radio School, which had issued the Certificate of Eligibility that
formed the basis for the nonimmigrant visa issued to him and for
his admission to the United States. His proficiency in the English

language was determined by an examination at the American Embassy in Tel Aviv. On December 11, 1964, he obtained a Certificate
of Eligibility from the Superintendent of Public Schools for his
admission to the Day School for Immigrants, a Boston public school. •
He had made no effort to attend the school to Which he was destined
at the time of visa issuance and at the time of his admission to the
United States. He had actually started classes at the Day School
for Immigrants when his application for transfer to that school was
made. His financial support is allegedly to be furnished by one
who is in this country as a nonimmigrant and -whose authorized stay
expires on August 15, 1965. It has not been established to the satisfaction of this office that the applicant' is a bong Fide nonimmigrant
who seeks to remain in the United States temporarily and solely
for the purpose of pursuing a full course of study and who has a
residence abroad which he has no intention• of abandoning. It has
also not been established to our satisfaction that the applicant has or
will have financial support to permit him to sustain himself while
126

Interim Decision #1449
pursuing a full course of study in the United States. Because of
the foregoing factors and as st , matter of discretion exercised in the
best interests of maintaining proper compliance with the intent of
the law and control of nonimmigrant students, the following order
is issued.
ORDER: It is ordered that the application for permission to
transfer to the Day School for Immigrants be denied.

127

